DETAILED ACTION
	Claims 1-6 and 8-24 are pending.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 8-22, drawn to a method for preventing and/or treating a mental illness, a symptom affecting mental health and/or a condition associated with chronic stress.
Group II, claims 23 and 24, drawn to a composition comprising Lactobacillus paracasei bacteria and Lactobacillus plantarum bacteria.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.


As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

a priori.
However, the groups of inventions are found to lack unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising Lactobacillus paracasei bacteria and Lactobacillus plantarum bacteria selected from strain LP12418 and strain LP12407 (see claim 20 of Group I; claim 23 of Group II), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bengmark (US 2007/0286916).  Bengmark discloses a composition consisting of four lactic acid bacteria (LAB) strains which include Lactobacillus paracasei subsp. paracasei F-19 (LMG P-17806) and Lactobacillus plantarum 2362 (LMG P-20606) (page 3, paragraphs [0021]-[0022]).  The composition is administered to prevent and/or treat stress-induced inflammatory disorders (page 3, paragraph [0021]; claims 1 and 12 of Bengmark).  This reads on the composition being administered to prevent and/or treat a condition associated with chronic stress.  The L. plantarum 2362 strain of Bengmark appears to read on the claimed LP12418 and LP12407 since they are strains of the same species and are administered to prevent and/or treat a condition associated with chronic stress.  Therefore, the composition of Bengmark reads on the shared technical feature of Groups I and II.  As such, unity of invention is lacking between the inventions of Groups I and II.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The conditions being prevented and/or treated as recited in claims 1-4, 11-15, 21, and 22:  (i) a mental illness selected from a mood disorder, an anxiety disorder, and depression; and a symptom affecting mental health selected from anxiety, mood swings, and depression (as recited in claims 2, 3, 12, and 13), (ii) a condition associated with chronic stress (claims 4, 11, 15, and 22 are directed to this species), (iii) a mental illness that results in diminished cognitive function; and a symptom affecting mental health is diminished cognitive function (claim 14 is directed to this species); ELECT ONE.
The strains of Lactobacillus plantarum as recited in claims 20, 21, and 23:  (i) strain LP12418, deposited as DSM 32655, (ii) strain LP12407, deposited as DSM 32654; ELECT ONE.    

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Claims 1, 5, 6, 8-10, and 16-19.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The species of (a) and (b) lack unity of invention because, even though the inventions of these groups require the technical feature of a composition comprising Lactobacillus paracasei bacteria and Lactobacillus plantarum bacteria selected from strain LP12418 and strain LP12407 (see claim 20 of Group I; claim 23 of Group II), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bengmark (US 2007/0286916), for the reasons as discussed above with respect to the lack of unity of Groups I and II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651